    Case 4:19-cv-00894-ALM-CAN Document 75 Filed 08/21/20 Page 1 of 1 PageID #: 301




                                 United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      CRAIG CUNNINGHAM                                §
                                                      §   Civil Action No. 4:19-CV-894
      v.                                              §   (Judge Mazzant/Judge Nowak)
                                                      §
      UPWELL HEALTH, LLC, ET AL.                      §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On July 24, 2020, the report of the Magistrate Judge (Dkt. #70) was entered containing proposed

     findings of fact and recommendations that Plaintiff Craig Cunningham’s claims against Defendant

     Prizm Media, Inc. be dismissed without prejudice under Federal Rule of Civil Procedure 4(m).

     Plaintiff acknowledged receipt of the report on August 3, 2020 (Dkt. #73).

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.    conclusions of the Court.

            It is therefore ORDERED that Plaintiff’s claims against Defendant Prizm Media, Inc. are

     DISMISSED WITHOUT PREJUDICE.

            IT IS SO ORDERED.
            SIGNED this 21st day of August, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
